Title: To Thomas Jefferson from Albert Gallatin, 30 January 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Jany. 30th 1807
                        
                        The charges against M’Gillis collector of St. Mary’s originated entirely from private animosity & were
                                preferred by a Mr Ross who has written at least twenty letters
                            on the subject. The cause was the demanding duties on the cargo of a certain vessel of which Ross complained. This was
                            investigated more than six months ago & the conduct of the Collector found perfectly correct. It is upon that that Ross
                            has every where collected charges & documents in relation to the collector’s conduct for several years past. These have
                            been investigated with the strictest attention & much personal labour: and the result has been, (though Mr Duval had,
                            hastily & from an imperfect examination in his office, formed at first a contrary opinion) that the collector had two
                            or three years ago received on a bond one dollar & half more interest than he had accounted for to the Treasury. But in
                            the course of the investigation I have found in the first place that his mode of stating the revenue accounts was
                            irregular and not in every respects consistent with the forms prescribed; 2dly that in several instances he had taken
                            bonds from parties owing duties for larger sums than were actually due. And although he has accounted to the Treasury for
                            the amount received, a natural suspicion has arisen that the object must have at first been to pocket the difference.
                            Although therefore Ross, who appears to be a passionate man & to have made this enquiry a party business at St. Mary’s
                            has mistaken his ground, it is not improbable that it will lead to proofs of misconduct in relation to acts which made no
                            part of the charges. Instead therefore of answering, as I might have done six weeks ago that the charges were not
                            substantiated; I have suspended an answer until I had time to investigate the bond business.. This I must do myself; for I
                            will not trust a clerk for an enquiry of that kind; and I must be satisfied myself that a man is actually dishonest
                            before I will report him to you officially as such. It has been utterly impracticable to enter into the examination since
                            Congress met; but I will take it up as soon as I can devote two days to it. Had Mr Ross confined his charges to the
                            political character of the man or to his rendering his accounts in an irregular manner there would not have been much
                            difficulty in the case: but when a charge is made involving the private character of an officer, it is due to him not to
                            decide without proofs; & the accuser must not wonder at the delay.
                  Respectfully Your obt. Servt.
                        
                            —Albert Gallatin
                     
                        
                    